 

 

 

 

 

 

 

 

Case 2:20-cr-00068-Z-BR Document 12 Filed 08/12/20 Pag =a Cr ONTEXAS
FILED
IN THE UNITED STATES DISTRICT COURT AUG | 2 2020
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION Or U.S. DISTRICT COUR’
UNITED STATES OF AMERICA Deputy ’
v. No. De 20 CR-068- Z
JAMES ARAGON
INDICTMENT
The Grand Jury Charges:
Count One

Possession with Intent to Distribute
50 Grams or More of Methamphetamine
(Violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii))

On or about July 24, 2020, in the Amarillo Division of the Northern District of
Texas, and elsewhere, James Aragon, defendant, did knowingly and intentionally |
possess with intent to distribute 50 grams and more, but less than 500 grams, of a mixture
and substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance. |

In violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B)(viii); Title 18, United States Code, Section 2; and Pinkerton v. United

States, 328 U.S. 640 (1946).

James Aragon
Indictment - Page 1
 

Case 2:20-cr-00068-Z-BR Document 12 Filed 08/12/20 Page 2of4 PagelD 17

Count Two
Possession of a Firearm in Furtherance of a Drug Trafficking Crime
(Violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(A)(i))

On or about July 24, 2020, in the Amarillo Division of the Northern District of
Texas, and elsewhere, J ames Aragon, defendant, did knowingly possess a firearm, to
wit: a Ruger LCP, .380 caliber pistol, serial number 37373765; in furtherance of a drug
trafficking crime, that is, Possession with Intent to Distribute 50 Grams or More of
Methamphetamine, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B\(viii); Title 18, United States Code, Section 2; and Pinkerton v. United
States, 328 U.S. 640 (1946), as charged in Count One of this indictment, an offense for
which he may be prosecuted in a Court of the United States.

In violation of Title 18, United States Code, Section 924(c)(1)(A), the penalty for
which is found in Title 18, United States Code, Section 924(c)(1)(A)(i); and Title 18,

United States Code, Section 2.

James Aragon
Indictment - Page 2

 
Case 2:20-cr-00068-Z-BR Document 12 Filed 08/12/20 Page 30f4 PagelD 18

Forfeiture Notice
(18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))

Upon conviction of any offense alleged in this indictment, and pursuant to 18
U.S.C. § 924(d) and 21 U.S.C. § 853(a), James Aragon, defendant, shall forfeit to the
United States of America any firearm and ammunition involved in or used in the knowing
commission of the offense, including, but not limited to, the following: a Ruger LCP,

.380 caliber pistol, serial number 37373765.

A TRUE BILL:

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

[Aye

SEAN JCJAYTOR
Assistant United States Attorney
Texas Bar No. 24075147

500 South Taylor Street, Suite 300
Amarillo, Texas 79101-2446

Telephone: 806-324-2356
Facsimile: 806-324-2399
E-Mail: sean.taylor@usdoj.gov

James Aragon
Indictment - Page 3

 
Case 2:20-cr-00068-Z-BR Document 12 Filed 08/12/20 Page4of4 PagelD 19

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

 

THE UNITED STATES OF AMERICA

Vv.

JAMES ARAGON

 

INDICTMENT

COUNT 1: POSSESSION WITH INTENT TO DISTRIBUTE 50
GRAMS OR MORE OF METHAMPHETAMINE
Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B)(viii); Title 18, United States Code, Section 2;
and Pinkerton v. United States, 328 U.S. 640 (1946).

COUNT 2: POSSESSION OF A FIREARM IN FURTHERANCE OF A
DRUG TRAFFICKING CRIME
Title 18, United States Code, Sections 924(c)(1)(A),
924(c)(1)(A)(), and 2.

FORFEITURE NOTICE
(2 COUNTS)

 

A true bill rendered:

Lubbock ph able —vereverson
77 €

Filed in open court this at day of fe uAust | A.D. 2020.

 

Clerk
DEFENDANT IN FEDERAL CUSTODY
(Magistrate Case No. 2:20-MJ-98 — filed 7/27/2020)

(Not

UNITED STATES MAGISTRATE JUDGE

 
